UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55308 CannaMED Enterprises, Inc. formerly Redwood Valley Acquisition Corporation (Exact name of registrant issuer as specified in its charter) Delaware 47-2072746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 391 East Brown Street, Stroudsburg, PA 18 (Address of principal executive offices) (zip code) Registrant’s phone number, including area code (949) 673-4510 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes
